Citation Nr: 0700440	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.  He died in April 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
appellant's claim seeking entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.

This matter has been before the Board on three previous 
occasions.  In January 2003, the Board deferred its 
adjudication pending completion of rulemaking regarding the 
issue of "hypothetical entitlement" to DIC benefits.  In 
February 2004, the Board remanded the claim so the appellant 
could be advised of VA's duties to notify and to assist under 
the Veteran's Claims Assistance Act of 2000 (VCAA).  In 
November 2005, the Board issued another remand, instructing 
the agency of original jurisdiction (AOJ) to adjudicate, in 
the first instance, the issue of hypothetical entitlement to 
DIC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  Her claim requires further 
development to ensure compliance with the notice and duty-to-
assist provisions of the VCAA.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).

Pursuant to its duty-to-notify, VA must inform the appellant 
of the information and evidence not of record that is 
necessary to substantiate her claim.  38 C.F.R. § 3.159(b).  
This duty applies to DIC claims.  See Rodriguez v. Nicholson, 
19 Vet. App. 275, 291 (2005).  In this case, VA failed to 
provide the appellant with a notice letter that included an 
explanation as to the information or evidence needed to 
substantiate a section 1318 claim for DIC under both 
"actual" and "hypothetical" theories of entitlement, as 
promulgated in the VA regulation that implements section 
1318, 38 C.F.R. § 3.22.  While the current version of 
38 C.F.R. § 3.22 precludes "hypothetical entitlement" based 
upon amendments made in January 2000, the claim on appeal was 
filed in May 1999, thus allowing for application of the pre-
existing regulation.  See Rodriguez, 19 Vet. App. at 287-90.

On remand, notice must be given informing the appellant that 
her claim can be proven by showing that the veteran was 
"hypothetically" entitled to receive disability 
compensation for (1) a service-connected disability rated 
totally disabling for at least 10 years prior to his death; 
or (2) a service-connected disability rated totally disabling 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding his death.  38 C.F.R. § 3.22 (1999).  The appellant 
must also be notified of the regulatory definition of 
"entitled to receive" as provided in the current version of 
38 C.F.R. § 3.22(b), which excludes hypothetical entitlement, 
but provides exceptions for clear and unmistakable error and 
the submission of newly discovered service department 
records, among others.  38 C.F.R. § 3.22 (2006).

Pursuant to its duty-to-assist, once an appellant files a 
notice of disagreement (NOD), VA is required to take 
appropriate additional development and review action and, if 
the disagreement continues, to provide a Statement of the 
Case (SOC).  The SOC must inform the appellant of how her 
claim can be substantiated based on the relevant evidence and 
law.  38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.103(b), 
19.29.  In this case, the RO issued a SOC in May 2000 and 
Supplemental SOCs (SSOC) in August 2001, March 2005, and July 
2006, none of which provided the appellant with the text of 
VA regulation 38 C.F.R. § 3.22.  On remand, the appellant 
must be provided with a SSOC that contains VA regulation 38 
C.F.R. § 3.22, including the version in effect prior to 
January 21, 2000, and the current version, which incorporates 
amendments made on December 2, 2005.
 
Also on remand, the appellant should be afforded an 
opportunity to identify any additional evidence - lay or 
medical - that is relevant to her DIC claim and not yet of 
record.  Appropriate steps should be taken to obtain the 
identified evidence.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.

In particular, the appellant must be sent 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
substantiate a section 1318 claim for DIC 
under both "actual" and "hypothetical" 
theories of entitlement, as promulgated in 
VA regulation 38 C.F.R. § 3.22, including 
the version in effect prior to January 21, 
2000, and the current version, which 
incorporates amendments made on December 
2, 2005.

The appellant must be specifically 
informed that, under the pre-January 21, 
2000 version of 38 C.F.R. § 3.22, her 
claim can be proven by showing that the 
veteran was hypothetically entitled to 
receive disability compensation for (1) a 
service-connected disability rated totally 
disabling for at least 10 years prior to 
his death; or (2) a service-connected 
disability rated totally disabling from 
the date of the veteran's discharge or 
release from active duty for a period of 
not less than 5 years immediately 
preceding his death.

The appellant must also be notified of the 
regulatory definition of "entitled to 
receive" as provided in the current 
version of 38 C.F.R. § 3.22(b), which 
excludes hypothetical entitlement.

The notice should address the division of 
responsibilities between VA and the 
appellant for obtaining evidence, and it 
should request that the appellant submit 
"any" evidence in her possession that is 
relevant to her claim.

2.  The appellant should be afforded an 
opportunity to identify any additional 
evidence - lay or medical - that is 
relevant to her DIC claim and not yet of 
record.  Appropriate steps should be taken 
to obtain the identified evidence.

3.  After an appropriate period of time, 
or after the appellant indicates she has 
no further evidence to submit, her claim 
for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 must be 
readjudicated based upon both actual and 
hypothetical theories of entitlement.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The SSOC must specifically provide the 
appellant with the text of VA regulation 
38 C.F.R. § 3.22, including the version in 
effect prior to January 21, 2000, and the 
current version, which incorporates the 
December 2, 2005 amendments.

The appellant should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


